Citation Nr: 1647792	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether the reduction of the disability rating for degenerative disc disease of the lumbar spine from 10 percent to noncompensable, effective from November 28, 2008, was proper.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to September 9, 2013.

3.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine on or after September 9, 2013.

4.  Whether the reduction of the disability rating for hypertension from 20 percent to 10 percent, effective from November 28, 2008, was proper.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to October 1972.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, Rico.  In that decision, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation, effective from November 28, 2008.  The RO also granted service connection for hypertension and assigned a 20 percent evaluation, effective from November 28, 2008.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.

In a February 2010 rating decision, the RO determined that there had been clear and unmistakable error (CUE) in the June 2009 rating decision and reduced the Veteran's rating for degenerative disc disease of the lumbar spine to a noncompensable evaluation, effective from November 28, 2008.  The RO also reduced the disability rating for hypertension from 20 percent to 10 percent effective from November 28, 2008.  The Veteran submitted a timely notice of disagreement with the rating reductions in March 2010.  

In March 2013, the Veteran testified at a hearing held at the Nashville RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In August 2013, the Board remanded the case for further development.  The case has since been returned for appellate review.

The Board notes that the Veteran's appeal originally included the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, in a February 2016 rating decision, the RO granted TDIU, effective from December 18, 2015.  As such, the issue no longer remains on appeal, and no further consideration is necessary.

In addition, in a February 2016 rating decision, the RO increased the disability rating for the Veteran's lumbar spine disability to 40 percent, effective from September 9, 2013.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2009 rating decision granting service connection for degenerative disc disease of the lumbar spine and assigning a 10 percent evaluation did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

2.  The June 2009 rating decision granting service connection for hypertension and assigning a 20 percent evaluation contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

3.  The Veteran's combined disability evaluation remained at 60 percent even though the individual ratings were reduced.  


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent evaluation for degenerative disc disease of the lumbar spine is warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344(c), 4.97, Diagnostic Code 5243.

2.  Reduction of the disability rating for hypertension from 20 percent to 10 percent was proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344(c), 4.97, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected degenerative disc disease of the lumbar spine from 10 percent to noncompensable and improperly reduced the disability rating for his service-connected hypertension from 20 percent to 10 percent.  

In a February 2010 rating decision, the RO determined that there was clear and unmistakable error CUE) in the June 2009 rating decision in which the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation and granted service connection for hypertension and assigned a 20 percent evaluation.  As a result, the RO reduced those disability ratings.

Initially, the Board notes that VA's notification and assistance duties are not applicable to claims involving CUE.  Thus, no further consideration is necessary in this regard. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).


CUE Analysis

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a). See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. Id.  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).  CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In this case, the Board finds that there was CUE in the June 2009 rating decision that assigned a 20 percent rating for the Veteran's hypertension, but not in the decision that assigned a 10 percent rating for the Veteran's degenerative disc disease of the lumbar spine.


A.  Lumbar Spine

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. Id., Note (2).

In a February 2010 rating decision, the RO determined that CUE was made in the June 2009 rating decision which assigned an evaluation of 10 percent for painful motion.  In its February 2010 rating decision, the RO determined that the evidence did not support an evaluation of 10 percent because there was no objective evidence of painful motion.  Rather, the RO found that the evidence showed that a noncompensable evaluation was warranted. 

In this case, the correct facts were before the adjudicator, having been accurately reported from a March 2009 VA examination report.  In its February 2010 rating decision, the RO noted that, while the Veteran complained of painful motion in private treatment records, there was no objective evidence of painful motion.  In addition, the RO indicated that there was no objective evidence of painful motion on active range of motion testing during the March 2009 VA examination.  

During the March 2009 VA examination, the Veteran reported pain on lifting and carrying.  He also reported symptoms of decreased motion, stiffness, weakness, and non-radiating pain.  He also indicated that he had weekly flare-ups of pain and denied any incapacitating episodes.  A physical examination showed no objective abnormalities of the muscles of the spine, and detailed motor, sensory, and deep tendon reflex examinations were all normal.  Range of motion testing revealed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right and left flexion from 0 to 30 degrees, and right and left rotation from 0 to 30 degrees.  The combined range of motion was 240 degrees.  There was no evidence of any additional functional loss due to pain or factors related to incoordination, fatigability, weakness, or lack of endurance following repetitive use.  

In the February 2010 rating decision, the RO noted that a noncompensable evaluation was assigned because the Veteran demonstrated forward flexion of the thoracolumbar spine of greater than 85 degrees; or a combined range of motion of the thoracolumbar spine of greater than 235 degrees.  The RO indicated that a higher evaluation of 10 percent was not warranted unless there was forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week, but less than two weeks during the past 12 months.

In a November 2015 statement of the case, the RO indicated that the rating reduction from 10 percent to a noncompensable evaluation was proper.  In the reasons and bases for its determination, the RO indicated that it had assigned the Veteran a 10 percent evaluation for his thoracolumbar spine based on forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; and a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  In addition, it noted that the Veteran had no incapacitating episodes of intervertebral disc syndrome during the past 12 months and that the provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, or flare-ups, had been considered and were not warranted.  The RO noted that a higher evaluation of 20 percent was not warranted because there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, the RO noted that the Veteran did not have incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks, but less than four weeks during the past 12 months.  While the RO found that the rating reduction from 10 percent to a noncompensable evaluation was proper, its analysis indicated that the Veteran warranted a 10 percent evaluation, but no higher, for his lumbar spine disability.

Nevertheless, the Board finds that the regulatory provisions extant at the time of the June 2009 rating decision were not incorrectly applied in that determination.  The RO based its 10 percent evaluation on painful motion.  In this case, the regulatory provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.71a, Diagnostic Code 5243 were not incorrectly applied in assigning a 10 percent rating for the lumbar spine disability in the June 2009 rating decision.  While there was no objective evidence of painful motion on examination in March 2009, the Board notes that the Veteran did complain of painful motion before and during the March 2009 VA examination, suggesting that this and other factors functionally limited the Veteran's flexion of his lumbar spine.  Therefore, the Board finds that the error was debatable and does not amount to a finding of CUE.  Accordingly, the 10 percent evaluation is restored.


B.  Hypertension

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more. Id.  Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

In the February 2010 rating decision, the RO determined that the evidence did not support an evaluation of 20 percent at the time of the June 2009 rating decision because the evidence did not show that the Veteran had predominant diastolic blood pressure readings of 110 or predominant systolic blood pressure readings of 200.  Rather, private treatment records dated from June 2007 to December 2008 showed average blood pressure readings of 150/100, and more recent blood pressure readings showed an average of 138/88 after the Veteran was referred to a hypertension specialist in December 2008.  

In addition, the Veteran submitted letters from two private physicians in support of his claim for an increased rating.  In one of the statements, the Veteran's treating physician noted that it was quite likely, based on the typical response of his medications, that in the absence of his medications at the time of his highest readings of 190/110 in November 2008, that the Veteran's pressure would have certainly been in the 200/120 range.  The RO determined that, while this statement may have been true, a higher evaluation would still not be warranted as this would require that the elevated readings be "predominant."  

The April 2009 VA examination showed that the Veteran's hypertension was stable on medications and that there were no complications associated with his hypertension.  His blood pressure readings were 135/76, 132/73, and 132/72.  

The Board finds that the regulatory provisions extant at the time of the June 2009 rating decision were incorrectly applied with respect to the assigned evaluation for hypertension in that determination.  The RO based its 20 percent evaluation on private medical evidence with blood pressure readings recorded as 164/110, 170/110, and 190/110 from January 2008, September 2008, and November 2008, respectively.  However, the April 2009 VA examiner recorded blood pressure recordings of 135/76, 132/73, and 132/72.  In this case, the regulatory provisions were incorrectly applied in assigning a 20 percent rating for hypertension in the June 2009 rating decision, as the evidence did not show that the Veteran's diastolic pressure was predominantly 110 or more. The Board finds that the error was undebatable because there was no lay or medical evidence showing that the Veteran's diastolic pressure was predominantly 110 or more.  Rather, the evidence showed that the Veteran had a history of diastolic pressure predominantly 100 or more and required continuous medication for control.

For these reasons, the Board finds that there was CUE in the June 2009 rating decision that assigned a 20 percent rating for the Veteran's hypertension.


Rating Reduction

As discussed above, the Board finds that the RO correctly determined that there was CUE in the June 2009 rating decision with respect to the 20 percent evaluation assigned for hypertension.  This finding resulted in the Veteran's disability rating being reduced.

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify a veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  A veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e). 

However, in this case, the Veteran's combined evaluation remained at 60 percent even though the individual ratings were reduced.  Pursuant to 3.105(e), the procedural safeguards only apply when there is reduction in the compensation payment, which did not occur in this case.  

In the case of Tatum v. Shinseki, the Court held that, if the veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required. Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made. Id.   Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.    As such, the RO was not required to provide the Veteran with notice of the proposed rating reduction.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.  As discussed above, the Board has determined that the RO was correct in finding CUE in the June 2009 rating decision that assigned a 20 percent rating for the Veteran's hypertension.  For those reasons, the Veteran's rating for hypertension from 20 percent to 10 percent was properly reduced.


ORDER

Restoration of a 10 percent evaluation for degenerative disc disease of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

The reduction of the disability rating for hypertension from 20 percent to 10 percent was proper, and the claim is denied.


REMAND

As noted above, in August 2013, the Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected low back disability.  He was afforded another VA examination in January 2016 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the VA examination complies with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected low back disability.

In addition, the Veteran was last afforded a VA hypertension examination in September 2013, in accordance with the August 2013 remand directives.  However, since that time, VA treatment records indicate that the Veteran's blood pressure readings reached 155/105 in November 2013 and that his medication had been adjusted.  The Board further notes that the most recent VA treatment records associated with the record are dated in November 2013.  Therefore, the Board finds that a remand is needed to afford the Veteran a more recent VA examination to assess the current severity and manifestations of his hypertension and to secure any outstanding VA treatment records dated from November 2013 to the present. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Moreover, in a July 2009 statement, a private physician, Dr. M.T. (initials used to protect the Veteran's privacy), indicated that her practice had treated the Veteran since January 2008.  She also specifically referenced specific blood pressure readings and medication changes two weeks after the Veteran's initial evaluation and in May 2008, September 2008, November 2008, and December 2008.  A review of the record indicates that private treatment notes from the practice were obtained; however, there were no records from the practice dated earlier than October 2008.  Therefore, on remand, the AOJ should obtain any outstanding private treatment records pertaining to treatment from January 2008 to October 2008 from this practice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for private treatment records pertaining to treatment for hypertension from January 2008 to December 2008, as discussed in July 2009 correspondence from Dr. M. T.

The AOJ should also secure any outstanding, relevant VA medical records.  A specific request should be made for any VA medical records dated from November 2013 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left disability under the rating criteria.  In particular, the examiner should provide blood pressure readings.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


